DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 07/14/2022 has been entered.

Response to Remarks
Claim Status
Claims 1 –  16 and 18 have been rejected under 35 USC § 103. Support for the amendments to the claims can be found on page 2, 23, and 24.


Response to 112(b) Arguments
Applicants amendments do not render the 112(b) rejection moot. Applicants independent claims still state: “acquire medical images of cross-sections penetrating a target of a subject…” it is unclear from the claim language whether applicant is intending there are cross sections of an object penetrating at a target which are then being imaged or the images are cross sectional images of a target penetrating a subject. For examination purposes, the limitation will be understood as: ““acquire cross sectional medical images of a target of a subject” . 
However, appropriate correction is required and the rejection is maintained. 

Response to Prior Art Arguments
Applicants arguments with regards to the prior art are acknowledged but ultimately found unpersuasive in part and persuasive in other parts. 

Unpersuasive Arguments: 
Applicant argues that Lang does not teach the claims as amended. However, Lang teaches parts of the amended claims 1, 11, 13, and 15:
 sequentially acquire medical images of cross-sections penetrating a target of a subject (Page 75: Lines 0 – 15: “….the OHMD can display a first 2D imaging slice through the pedicle at the first position, with the 2D imaging slices intersecting with or located at the tip of the physical needle…. and the OHMD can then display a second 2D imaging slice through the pedicle at the second position, with the 2D imaging slices intersecting with or located at the tip of the physical needle, physical awl or physical screw and orthogonal with the long axis of the physical needle, physical awl or physical screw”-the first and second imaging slices are sequentially acquired medical images as one image comes first then one comes second. The images are intersecting with the tip of the needle so they are cross sectional to the needle) acquired by performing an imaging of the target (Page 75: Lines 0 – 15: “…2D imaging slice…” – imaging slices are collected from imaging of the target) by scanning with a scanner (Page 13 – Lines 25 – 30: “a 3D scanner integrated into, attached to or separate from an optical head mount display according to some embodiments of the present disclosure”), and position data of the acquired medical images (Page 73: Lines 20 – 30: “As the physical tool, physical instrument, physical implant or any other physical device is moved, rotated, tilted or advanced inside or in the physical tissue of the patient, the computer processor can use the tracking information and the location, orientation, alignment, and/or direction of movement information of the physical tool, physical instrument, physical implant or any other physical device inside the coordinate system and inside the physical tissue of the live patient…” – the tracking information serves as position data of the medical image and the image slices are generated based on the position of the physical to guide the user. Furthermore, as images are being taken while the tool is being moved and tracked, the location of the tool indicates the position of the medical images).
determine, based on the acquired medical images and the acquired position data, an unimaged region being a part of the target, that is not included in the acquired medical images (Page 513 – Line 31 and Page 514: 0 – 5: “… the image and/or video capture system and/or 3D scanner may simply recognize the visible geometric shapes, surfaces, features or portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation. The information can then be used to compute the shape, geometry, outline, surface or other features of the non-visualized, non-visible portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation” – the target is the physical tool and the unimaged region is a region of the physical tool).

Lang also teaches new claim 18: a medical image diagnostic apparatus (Page 2: Lines 10 – 13: “Aspects of the present disclosure generally relate to systems, devices and methods for performing a surgical step or surgical procedure with visual guidance using an optical head mounted display”) comprising: 
processing circuitry (Page 38: Lines 20 – 30: “Exemplary optical head mounted displays include…the Microsoft HoloLens (Microsoft, Redmond, Wl)… The front portion of the Hololens includes….processors”) configured to
sequentially acquire medical images of cross-sections (Page 75: Lines 0 – 15: “….the OHMD can display a first 2D imaging slice through the pedicle at the first position, with the 2D imaging slices intersecting with or located at the tip of the physical needle…. and the OHMD can then display a second 2D imaging slice through the pedicle at the second position, with the 2D imaging slices intersecting with or located at the tip of the physical needle, physical awl or physical screw and orthogonal with the long axis of the physical needle, physical awl or physical screw” –  the first and second imaging slices are “sequentially acquired medical images”) penetrating an organ (Page 27 – Lines 8 – 12: “In some embodiments, the one or more structures at the physical site include a one or more of a tissue, organ…”) 
acquired by performing an imaging of the target (Page 75: Lines 0 – 15: “…2D imaging slice…” – imaging slices are collected from imaging of the target) by scanning with a scanner (Page 13 – Lines 25 – 30: “a 3D scanner integrated into, attached to or separate from an optical head mount display according to some embodiments of the present disclosure”), and position data of the acquired medical images (Page 73: Lines 20 – 30: “As the physical tool, physical instrument, physical implant or any other physical device is moved, rotated, tilted or advanced inside or in the physical tissue of the patient, the computer processor can use the tracking information and the location, orientation, alignment, and/or direction of movement information of the physical tool, physical instrument, physical implant or any other physical device inside the coordinate system and inside the physical tissue of the live patient…” – the tracking information serves as position data of the medical image and the image slices are generated based on the position of the physical to guide the user. Furthermore, as images are being taken while the tool is being moved and tracked, the location of the tool indicates the position of the medical images).
determine, based on the acquired medical images and the acquired position data, an unimaged region being a part of the organ, that is not included in the acquired medical images (Page 513 – Line 31 and Page 514: 0 – 5: “… the image and/or video capture system and/or 3D scanner may simply recognize the visible geometric shapes, surfaces, features or portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation. The information can then be used to compute the shape, geometry, outline, surface or other features of the non-visualized, non-visible portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation” and Page 27 – Lines 8 – 12: “In some embodiments, the one or more structures at the physical site include a one or more of a tissue, organ…” – the target is the physical tool and the unimaged region is a region of the physical tool and the location is the organ so the physical tool is the part of the organ as the organ is the structure where the physical tool is penetrating)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the embodiment of Lang which teaches cross sections of medical images and the unimaged region being a part of the organ with the embodiment of Lang which teaches the structure in the cross sections being an organ such that the surgical plan can be used to visualize organs such the surgeon can see the physical tool penetrating the organ properly in order to avoid organ puncture. 

Persuasive Arguments: 
	In view of applicant’s arguments, the art on record does not teach the processing circuity is further configured to move the scanner such that the unimaged region is scanned when the unimaged region. 
	Lang is directed towards the use of an robotic/automated scanning technique to determine the unimaged location of a physical tool inside a human body, more specifically, inside the organ of a human body in some embodiments. Once unimaged region is detected, the processing circuity in Lang projects a visual representation of the unimaged region onto the display for the user to see. Lang does not teach that the circuity directs the automated scanning of the unimaged region.
	However, Lee in the same field of detection of unimaged regions in medical procedures, teaches the movement of a scanner such that the unimaged region is scanned when the unimaged region is determined ([0021]: “…When a human organ is scanned, a portion or whole of the organ intended to be measured is hidden, and thus not shown according to the measurement angle of the probing unit. Thus, the step of determining the measurement angle of the probing unit is needed… [0024] When the noise or blurring of the scanned image is not detected, it is determined whether organs intended to be measured have all been scanned (S600)” and see fig. 1 showing the detection of hidden organs and then scanning of the hidden organs).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the robotic circuity of Lang which finds the unimaged region with the concept taught in Lee of detecting an unimaged region and then rescanning the region in order to improve the image quality and aid in accurate diagnosis by a medical team (See Lee [0004]). 

Furthermore, applicant argues that Boctor does not teach the amended limitations, however, Boctor is not relied on to teach the amended limitations as seen above with the teaching of Lang and Lee only. 

Examiner Suggestions
Examiner understand applicant invention as directed towards the use of a scanning technique to determine the unimaged location of a target inside the human body. Once unimaged region is detected, the processing circuity scans the unimaged region based on the determination of the location of the region. Examiner suggests that applicant further specify the means of detecting the unimaged region and the means in which the probe is guided to the unimaged region in order to scan the unimaged region as explained in applicants’ specifications (i.e.: pages 32 – 39). 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 8, 10 – 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The limitations state: “acquire medical images of cross-sections penetrating a target of a subject…” it is unclear from the claim language whether applicant is intending there are cross sections of an object penetrating at a target which are then being imaged or the images are cross sectional images of a target penetrating a subject. For examination purposes, the limitation will be understood as: ““acquire cross sectional medical images of a target of a subject” . However, appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, 10 – 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Lang (WO 2019148154 A1) in view of Lee et al. (US 20150325036 A1).
Regarding claim 1, Lang teaches a medical image diagnostic apparatus (Page 2: Lines 10 – 13: “Aspects of the present disclosure generally relate to systems, devices and methods for performing a surgical step or surgical procedure with visual guidance using an optical head mounted display”) comprising: 
processing circuitry (Page 38: Lines 20 – 30: “Exemplary optical head mounted displays include…the Microsoft HoloLens (Microsoft, Redmond, Wl)… The front portion of the Hololens includes….processors”) configured to: 
sequentially acquire medical images of cross-sections (Page 75: Lines 0 – 15: “….the OHMD can display a first 2D imaging slice through the pedicle at the first position, with the 2D imaging slices intersecting with or located at the tip of the physical needle…and orthogonal with the long axis of the physical needle…and the OHMD can then display a second 2D imaging slice through the pedicle at the second position, with the 2D imaging slices intersecting with or located at the tip of the physical needle..” –  the first and second imaging slices are sequentially acquired medical images as one image comes first then one comes second. The images are intersecting with the tip of the needle so they are cross sectional to the needle) acquired by performing an imaging of the target, by scanning with a scanner, and position data of the acquired medical images (Page 73: Lines 20 – 30: “As the physical tool, physical instrument, physical implant or any other physical device is moved, rotated, tilted or advanced inside or in the physical tissue of the patient, the computer processor can use the tracking information and the location, orientation, alignment, and/or direction of movement information of the physical tool, physical instrument, physical implant or any other physical device inside the coordinate system and inside the physical tissue of the live patient…” – the tracking information serves as position data of the medical image as images are being taken while the tool is being moved and tracked so the location of the tool indicates the position of the medical images), and 
determine, based on the acquired medical images and the acquired position data, an unimaged region being a part of the target, which is not included in the acquired medical images (Page 513 – Line 31 and Page 514: 0 – 5: “… the image and/or video capture system and/or 3D scanner may simply recognize the visible geometric shapes, surfaces, features or portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation. The information can then be used to compute the shape, geometry, outline, surface or other features of the non-visualized, non-visible portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation”).

 Lang does not teach the processing circuity is further configured to move the scanner such that the unimaged region is scanned when the unimaged region. 
	However, Lee in the same field of detection of unimaged regions in medical procedures, teaches the movement of a scanner such that the unimaged region is scanned when the unimaged region is determined ([0021]: “…When a human organ is scanned, a portion or whole of the organ intended to be measured is hidden, and thus not shown according to the measurement angle of the probing unit. Thus, the step of determining the measurement angle of the probing unit is needed… [0024] When the noise or blurring of the scanned image is not detected, it is determined whether organs intended to be measured have all been scanned (S600)” and see fig. 1 showing the detection of hidden organs and then scanning of the hidden organs).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the robotic circuity of Lang which finds the unimaged region with the concept taught in Lee of detecting an unimaged region and then rescanning the region in order to improve the image quality and aid in accurate diagnosis by a medical team (See Lee [0004]). 

Regarding claim 2, Lang teaches the processing circuitry is configured to further display information regarding the unimaged region when the unimaged region is determined (Page 514: Lines 5 – 10: “The non-visualized or non-visible [“unimaged”] portions…can then optionally be displayed by the OHMD [optical head mounted display]” – The display of the unimaged region itself constitutes “display information regarding the unimaged region”). 

Regarding claim 3, Lang teaches the processing circuitry is configured to display the information regarding the unimaged region after the imaging is completed (Page 13 – Lines 25 – 30: “FIG. 11 is an illustrative example how a virtual surgical plan can be generated using intraoperative data… for example measurements obtained with one or more cameras…[or] an image capture system…” and Page 35 – Lines 25 – 30: “If there are differences…in the virtual surgical plan, the magnitude of the differences can be assessed and can be used to apply a coordinate correction…For example, the OHMD can then project/display all subsequent virtual surgical steps using the coordinate correction or adjustment or transfer, e.g. by projecting…..non-visualized portions” – as imaging is first done to create the virtual surgical plan, the projection/display of the non-visualized portions (“unimaged region”) to correct the differences happens “after” the imaging which created the virtual surgical plan)

Regarding claim 4, Lang teaches the processing circuitry is configured to display the information regarding the unimaged region during imaging (Page 515: Lines 25 – 30: “Optionally, the non-visualized or non-visible portions…can be displayed by the OHMD simultaneous with the one or more of the corresponding virtual surgical instruments or tools…” –The broadest reasonable interpretation of imaging is the process of visual representing. Therefore, the display of the virtual surgical instruments constitutes as “imaging” as it is a virtual representation of the surgical tools).

Regarding claim 5, Lang teaches the processing circuitry is configured to [1] display the unimaged region three-dimensionally or [2] display information for imaging the unimaged region, thereby displaying the information regarding the unimaged region (Lang teaches 1: Page 514: Lines 4 – 10: “An OHMD can display or project digital holograms of….estimated/projected non-visualized portions…”).

Regarding claim 6, Lang teaches the processing circuitry is configured to project the unimaged region and a position for imaging the unimaged region on the target, thereby displaying the information regarding the unimaged region (Page 514: Lines 4 – 10: “An OHMD can display or project digital holograms of….estimated/projected non-visualized portions…wherein the one or more digital holograms can be used to display or project an predetermined tibial resection and/or talar resection with desired coordinates, angles, orientation and/or alignment to achieve a desired ankle alignment”).

Regarding claim 7, Lang teaches the processing circuitry is configured to display the unimaged region and a position for imaging the region on a three-dimensional model as the information regarding the unimaged region (Page 426: Lines 1 – 5: “ “…any…non-visualized portions…can be displayed by the OHMD concurrent with the 2D to 3D morphed 3D mode”) .

Regarding claim 8, Lang teaches the processing circuitry is configured to 
derive a target shape of the subject and an imaged region of the target included in the acquired medical images from the acquired medical images and position data thereof (Page 513 - Lines 20 – 30: “In an embodiment, one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation can include certain standardized geometric features, e.g. rectangles, triangles, circles and the like, that can be readily recognized by an image and/or video capture system and/or 3D scanner integrated into or attached to or coupled to or separate from the OHMD”). 
and determine the unimaged region based on the derived target shape and imaged region (Page 513 - Lines 20 – 30 and 514 – Lines 1 -10: “The information can then be used to compute the shape, geometry, outline, surface or other features of the non-visualized, non-visible portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation”). 

Regarding claim 10, Lang teaches the processing circuitry is further configured to store, in a storage medium, information for imaging with a three-dimensional information regarding the unimaged region (Page 514: Lines 4 – 10: “An OHMD can display or project digital holograms of….estimated/projected non-visualized portions…” – it is known to one having ordinary skill in the art that before information can be displayed using a processing system, it must first be stored), as claimed in the alternative.

Regarding claim 11, Lang teaches an ultrasonic diagnostic apparatus (Pages 54: Lines 10 – 15: “The following is an exemplary list of scanning and imaging techniques that can be used or applied for various aspects of the present disclosure…Ultrasound; Doppler Ultrasound”) comprising: 25processing circuitry (Page 38: Lines 20 – 30: “Exemplary optical head mounted displays include…the Microsoft HoloLens (Microsoft, Redmond, Wl)… The front portion of the HoloLens includes….processors”) configured to 
sequentially acquire medical images of cross-sections (Page 75: Lines 0 – 15: “….the OHMD can display a first 2D imaging slice through the pedicle at the first position, with the 2D imaging slices intersecting with or located at the tip of the physical needle…and orthogonal with the long axis of the physical needle…and the OHMD can then display a second 2D imaging slice through the pedicle at the second position, with the 2D imaging slices intersecting with or located at the tip of the physical needle..” –  the first and second imaging slices are sequentially acquired medical images as one image comes first then one comes second. The images are intersecting with the tip of the needle so they are cross sectional to the needle) acquired by performing an imaging of the target (Page 75: Lines 0 – 15: “…2D imaging slice…” – imaging slices are collected from imaging of the target) by scanning with a scanner (Page 13 – Lines 25 – 30: “a 3D scanner integrated into, attached to or separate from an optical head mount display according to some embodiments of the present disclosure”), and position data of the acquired medical images (Page 73: Lines 20 – 30: “As the physical tool, physical instrument, physical implant or any other physical device is moved, rotated, tilted or advanced inside or in the physical tissue of the patient, the computer processor can use the tracking information and the location, orientation, alignment, and/or direction of movement information of the physical tool, physical instrument, physical implant or any other physical device inside the coordinate system and inside the physical tissue of the live patient…” – the tracking information serves as position data of the medical image and the image slices are generated based on the position of the physical to guide the user. Furthermore, as images are being taken while the tool is being moved and tracked, the location of the tool indicates the position of the medical images).
determine, based on the acquired medical images and the acquired position data, an unimaged region being a part of the target, that is not included in the acquired medical images (Page 513 – Line 31 and Page 514: 0 – 5: “… the image and/or video capture system and/or 3D scanner may simply recognize the visible geometric shapes, surfaces, features or portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation. The information can then be used to compute the shape, geometry, outline, surface or other features of the non-visualized, non-visible portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation” – the target is the physical tool and the unimaged region is a region of the physical tool).

Lang does not teach the processing circuity is further configured to move the scanner such that the unimaged region is scanned when the unimaged region. 
	However, Lee in the same field of detection of unimaged regions in medical procedures, teaches the movement of a scanner such that the unimaged region is scanned when the unimaged region is determined ([0021]: “…When a human organ is scanned, a portion or whole of the organ intended to be measured is hidden, and thus not shown according to the measurement angle of the probing unit. Thus, the step of determining the measurement angle of the probing unit is needed… [0024] When the noise or blurring of the scanned image is not detected, it is determined whether organs intended to be measured have all been scanned (S600)” and see fig. 1 showing the detection of hidden organs and then scanning of the hidden organs).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the robotic circuity of Lang which finds the unimaged region with the concept taught in Lee of detecting an unimaged region and then rescanning the region in order to improve the image quality and aid in accurate diagnosis by a medical team (See Lee [0004]). 

Regarding claim 12, Lang teaches wherein 10the processing circuitry is configured to
 derive a target shape of the subject and an imaged region of the target included in the acquired medical images from the acquired ultrasonic images and position data thereof, and 15determine the unimaged region based on the derived target shape and imaged region (Page 513 - Lines 20 – 30 and 514 – Lines 1 -10: “…the image and/or video capture system and/or 3D scanner may simply recognize the visible geometric shapes, surfaces, features or portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation” and Pages 54: Lines 10 – 15: “The following is an exemplary list of scanning and imaging techniques that can be used or applied for various aspects of the present disclosure…Ultrasound; Doppler Ultrasound),.

Regarding claim 13, Lang teaches medical image system (Page 2: Lines 10 – 13: “Aspects of the present disclosure generally relate to systems, devices and methods for performing a surgical step or surgical procedure with visual guidance using an optical head mounted display”) in which a medical image diagnostic apparatus and a medical image processing apparatus 20are communicably connected via a network (Pages 15 – 24: “When intra-operative data are used for developing the virtual surgical plan, the surgeon can develop portions or the entire virtual surgical plan on his or her own, for example using a computer, standard hardware components, display and software in his or her office, a computer, standard hardware components, display and software in the operating room, or the optical head mount display, e.g. using a virtual interface, or combinations thereof. Different computers including the OHMD can be connected via a network, e.g. a WIFI or LiFi network”), comprising: 
sequentially acquire medical images of cross-sections (Page 75: Lines 0 – 15: “….the OHMD can display a first 2D imaging slice through the pedicle at the first position, with the 2D imaging slices intersecting with or located at the tip of the physical needle…and orthogonal with the long axis of the physical needle…and the OHMD can then display a second 2D imaging slice through the pedicle at the second position, with the 2D imaging slices intersecting with or located at the tip of the physical needle..” –  the first and second imaging slices are sequentially acquired medical images as one image comes first then one comes second. The images are intersecting with the tip of the needle so they are cross sectional to the needle) acquired by performing an imaging of the target (Page 75: Lines 0 – 15: “…2D imaging slice…” – imaging slices are collected from imaging of the target) by scanning with a scanner (Page 13 – Lines 25 – 30: “a 3D scanner integrated into, attached to or separate from an optical head mount display according to some embodiments of the present disclosure”), and position data of the acquired medical images (Page 73: Lines 20 – 30: “As the physical tool, physical instrument, physical implant or any other physical device is moved, rotated, tilted or advanced inside or in the physical tissue of the patient, the computer processor can use the tracking information and the location, orientation, alignment, and/or direction of movement information of the physical tool, physical instrument, physical implant or any other physical device inside the coordinate system and inside the physical tissue of the live patient…” – the tracking information serves as position data of the medical image and the image slices are generated based on the position of the physical to guide the user. Furthermore, as images are being taken while the tool is being moved and tracked, the location of the tool indicates the position of the medical images).
determine, based on the acquired medical images and the acquired position data, an unimaged region being a part of the target, that is not included in the acquired medical images (Page 513 – Line 31 and Page 514: 0 – 5: “… the image and/or video capture system and/or 3D scanner may simply recognize the visible geometric shapes, surfaces, features or portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation. The information can then be used to compute the shape, geometry, outline, surface or other features of the non-visualized, non-visible portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation” – the target is the physical tool and the unimaged region is a region of the physical tool).

Regarding claim 14, Lang teaches wherein the processing circuity is further configured to
derive a target shape of the subject and an imaged region of the target included in the acquired medical images from the acquired medical images and multiple data thereof (Page 513 - Lines 20 – 30 and 514 – Lines 1 -10: “…the image and/or video capture system and/or 3D scanner may simply recognize the visible geometric shapes, surfaces, features or portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation”), and 
10determinede determine the unimaged region based on the derived target shape and imaged region (Page 513 - Lines 20 – 30 and 514 – Lines 1 -10: “The information can then be used to compute the shape, geometry, outline, surface or other features of the non-visualized, non-visible portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation”).  

Regarding claim 15, Lang teaches an imaging control method comprising: 
comprising: processing circuitry (Page 38: Lines 20 – 30: “Exemplary optical head mounted displays include…the Microsoft HoloLens (Microsoft, Redmond, Wl)… The front portion of the Hololens includes….processors”) configured to:
sequentially acquiring medical images of cross-sections (Page 75: Lines 0 – 15: “….the OHMD can display a first 2D imaging slice through the pedicle at the first position, with the 2D imaging slices intersecting with or located at the tip of the physical needle…and orthogonal with the long axis of the physical needle…and the OHMD can then display a second 2D imaging slice through the pedicle at the second position, with the 2D imaging slices intersecting with or located at the tip of the physical needle..” –  the first and second imaging slices are sequentially acquired medical images as one image comes first then one comes second. The images are intersecting with the tip of the needle so they are cross sectional to the needle) acquired by performing an imaging of the target (Page 75: Lines 0 – 15: “…2D imaging slice…” – imaging slices are collected from imaging of the target) by scanning with a scanner (Page 13 – Lines 25 – 30: “a 3D scanner integrated into, attached to or separate from an optical head mount display according to some embodiments of the present disclosure”), and position data of the acquired medical images (Page 73: Lines 20 – 30: “As the physical tool, physical instrument, physical implant or any other physical device is moved, rotated, tilted or advanced inside or in the physical tissue of the patient, the computer processor can use the tracking information and the location, orientation, alignment, and/or direction of movement information of the physical tool, physical instrument, physical implant or any other physical device inside the coordinate system and inside the physical tissue of the live patient…” – the tracking information serves as position data of the medical image and the image slices are generated based on the position of the physical to guide the user. Furthermore, as images are being taken while the tool is being moved and tracked, the location of the tool indicates the position of the medical images).
determining, based on the acquired medical images and the acquired position data, an unimaged region being a part of the target, that is not included in the acquired medical images (Page 513 – Line 31 and Page 514: 0 – 5: “… the image and/or video capture system and/or 3D scanner may simply recognize the visible geometric shapes, surfaces, features or portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation. The information can then be used to compute the shape, geometry, outline, surface or other features of the non-visualized, non-visible portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation” – the target is the physical tool and the unimaged region is a region of the physical tool).

Lang does not teach the processing circuity is further configured to move the scanner such that the unimaged region is scanned when the unimaged region. 
	However, Lee in the same field of detection of unimaged regions in medical procedures, teaches the movement of a scanner such that the unimaged region is scanned when the unimaged region is determined ([0021]: “…When a human organ is scanned, a portion or whole of the organ intended to be measured is hidden, and thus not shown according to the measurement angle of the probing unit. Thus, the step of determining the measurement angle of the probing unit is needed… [0024] When the noise or blurring of the scanned image is not detected, it is determined whether organs intended to be measured have all been scanned (S600)” and see fig. 1 showing the detection of hidden organs and then scanning of the hidden organs).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the robotic circuity of Lang which finds the unimaged region with the concept taught in Lee of detecting an unimaged region and then rescanning the region in order to improve the image quality and aid in accurate diagnosis by a medical team (See Lee [0004]). 

Regarding claim 16, Lang teaches 
deriving a target shape of the subject and an imaged region of the target included in the acquired medical images from the acquired medical images and multiple position data thereof (Page 513 - Lines 20 – 30 and 514 – Lines 1 -10: “…the image and/or video capture system and/or 3D scanner may simply recognize the visible geometric shapes, surfaces, features or portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation”), and 
10determining the unimaged region based on the derived target shape and imaged region (Page 513 - Lines 20 – 30 and 514 – Lines 1 -10: “The information can then be used to compute the shape, geometry, outline, surface or other features of the non-visualized, non-visible portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation”).  

Regarding claim 18, Lang teaches: 
a medical image diagnostic apparatus (Page 2: Lines 10 – 13: “Aspects of the present disclosure generally relate to systems, devices and methods for performing a surgical step or surgical procedure with visual guidance using an optical head mounted display”) comprising: 
processing circuitry (Page 38: Lines 20 – 30: “Exemplary optical head mounted displays include…the Microsoft HoloLens (Microsoft, Redmond, Wl)… The front portion of the Hololens includes….processors”) configured to
sequentially acquire medical images of cross-sections (Page 75: Lines 0 – 15: “….the OHMD can display a first 2D imaging slice through the pedicle at the first position, with the 2D imaging slices intersecting with or located at the tip of the physical needle…and orthogonal with the long axis of the physical needle…and the OHMD can then display a second 2D imaging slice through the pedicle at the second position, with the 2D imaging slices intersecting with or located at the tip of the physical needle..” –  the first and second imaging slices are sequentially acquired medical images as one image comes first then one comes second. The images are intersecting with the tip of the needle so they are cross sectional to the needle) penetrating an organ (Page 27 – Lines 8 – 12: “In some embodiments, the one or more structures at the physical site include a one or more of a tissue, organ…” – the physical site of the needle an organ) 
acquired by performing an imaging of the target (Page 75: Lines 0 – 15: “…2D imaging slice…” – imaging slices are collected from imaging of the target) by scanning with a scanner (Page 13 – Lines 25 – 30: “a 3D scanner integrated into, attached to or separate from an optical head mount display according to some embodiments of the present disclosure”), and position data of the acquired medical images (Page 73: Lines 20 – 30: “As the physical tool, physical instrument, physical implant or any other physical device is moved, rotated, tilted or advanced inside or in the physical tissue of the patient, the computer processor can use the tracking information and the location, orientation, alignment, and/or direction of movement information of the physical tool, physical instrument, physical implant or any other physical device inside the coordinate system and inside the physical tissue of the live patient…” – the tracking information serves as position data of the medical image and the image slices are generated based on the position of the physical to guide the user. Furthermore, as images are being taken while the tool is being moved and tracked, the location of the tool indicates the position of the medical images).
determine, based on the acquired medical images and the acquired position data, an unimaged region being a part of the organ, that is not included in the acquired medical images (Page 513 – Line 31 and Page 514: 0 – 5: “… the image and/or video capture system and/or 3D scanner may simply recognize the visible geometric shapes, surfaces, features or portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation. The information can then be used to compute the shape, geometry, outline, surface or other features of the non-visualized, non-visible portions of the one or more of the physical surgical instruments or tools and/or one or more of the physical devices, implants, implant components and systems for implantation” and Page 27 – Lines 8 – 12: “In some embodiments, the one or more structures at the physical site include a one or more of a tissue, organ…” – the target is the physical tool and the unimaged region is a region of the physical tool and the location is the organ so the physical tool is the part of the organ as the organ is the structure where the physical tool is penetrating)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the embodiment of Lang which teaches cross sections of medical images and the unimaged region being a part of the organ with the embodiment of Lang which teaches the structure in the cross sections being an organ such that the surgical plan can be used to visualize organs such the surgeon can see the physical tool penetrating the organ properly in order to avoid organ puncture. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Lee et al. and further in view of Boctor et al.  

Regarding claim 9, Lang teaches the processing circuitry is further configured to move a device when the unimaged region is determined (Page 817 – Lines 20 – 30: “The pinning or drilling or burring or milling or reaming can be executed using a robot, for example using a predetermined virtual surgical plan. …The predetermined virtual surgical plan can be generated using augmented reality techniques described in the specification” and Page 35 – Lines 25 – 30: “If there are differences…in the virtual surgical plan…the OHMD can then project/display all subsequent virtual surgical steps using the coordinate correction or adjustment or transfer, e.g. by projecting…..non-visualized portions” – as the surgical plan is based on a projection of the non-visualized portions and the movement of the surgical device by the robot is also based on the surgical plan, the movement of the device is therefore also based on the unimaged region).
Lang does not teach the device to be moved to be a scanner. 
However, Boctor in the same field of automated medical devices, teaches the movement of a scanner (Abstract: “ a robot-assisted ultrasound system includes a first ultrasound probe, a robot comprising a manipulator arm having a tool end, and a second ultrasound probe attached to the tool end of the manipulator arm”). 
It would have been obvious to one having ordinary skill in the art to incorporate an ultrasound probe/scanner attached to the robotic arm as taught in Boctor with that of the robot taught in Lang in order to allow for further imaging of the patient and allow the physician to perform other tasks as the robotic arm implements the imaging task.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793